ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-001452-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted and the matter is summarily remanded to the Superior Court, Appellate Division to reconsider in light of Givaudan Fragrances Corporation v. Aetna Casualty & Surety Company, 227 N.J. 322, 151 A.3d 576 (2017). Jurisdiction is not retained.